DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-5, filed March 14, 2019, which are pending in this application.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is indefinite as it recites, “A visor locking mechanism that is applied to a helmet equipped with a visor, the visor being provided on an inner side of an outer shell of the helmet….”  It is unclear if the invention being claimed is a visor locking mechanism or a helmet with a visor locking mechanism.  For purposes of examination, Examiner has interpreted the invention to be the visor locking mechanism and recitation of any structure that is not part of the visor locking mechanism is considered to be functionally claimed and not positively claimed.
thereof….”  It is unclear as to what the facial opening is in a front side of as it may be the helmet, the outer shell, the inner side or the visor.  Examiner respectfully suggests replacing the term “thereof” with the specific structure being referred to.
	Claim 1 is indefinite as it recites, “the visor being attached to a pair of left and right holders, which are pivotably attached to the outer shell….”  It is unclear if there is a pair of right holders and a pair of left holders or if a right holder and a left holder make up a pair of holders.  Examiner respectfully suggests amending to recites, “the visor being attached to a pair of 
	Claim 1 is indefinite as it recites, “a catch counterpart portion provided at the pair of holders….”  As the lock member is disposed near at least one of the pair of holders, it is unclear if there is a single catch counterpart portion that is somehow at both the pair of holders, if there are multiple catch counterpart portions, one at each holder of the pair of holders, of if there is a single catch counterpart portion provided at the at least one pair of holders.  For purposes of examination, Examiner has interpreted the limitation to recite, “a catch counterpart portion provided at the at least one of the pair of holders….”
Claim 2 recites the limitation "the other side" in line 11.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 is indefinite as it recites, “and the catch portion projects toward another side in the circumferential direction from an end portion of the fan plate portion on the first end portion of the fan plate portion on a first side in a circumferential direction of the fan plate portion; and the catch portion projects toward a second side in the circumferential direction from a[[n]] second end portion of the fan plate portion 
	Claims 3 and 4 are indefinite as each recites, “wherein the operation portion projects from the facial opening on an inner side of a shield plate that opens and closes the facial opening on the front side of the facial opening.”  First, as the operation portion is a part of the lock member and not a part of the facial opening, it is unclear how the operation portion project “from” the facial opening.  Examiner respectfully suggests amending to recite, “wherein the operation portion projects outward of the facial opening on an inner side of a shield plate….”  Further, as it is unclear in claim 1 if the invention being claimed is a visor locking mechanism or a helmet with a visor locking mechanism, it is unclear in claims 3 and 4 if facial opening on an inner side of a shield plate which is part of the helmet is being positively claimed as part of the invention or if Applicant is claiming that the visor locking mechanism is capable of being in such a position.
Claim 5 is indefinite as it recites, “A helmet comprising: an outer shell that has a facial opening in a front side thereof; a visor that is provided on an inner side of the outer shell, is attached to a pair of left and right holders, which are pivotably and is configured to close or open at least part of the facial opening; and the visor locking mechanism according to claim l that is provided on at least one of a left side or a right side of the outer shell.”  It is unclear as to what the facial opening is in a front side of as it may be the helmet, the outer shell or the inner side.  Examiner respectfully suggests replacing the term “thereof” with the specific structure being referred to. It is unclear if there is a pair of right holders and a pair of left holders or if a right holder and a left holder make up a pair of holders.  Examiner respectfully suggests amending to recite, “a visor that is provided on an inner side of the outer shell, is attached to a pair of the visor is configured to close or open at least part of the facial opening….”
Claim 5 is indefinite as it recites, “A helmet comprising: an outer shell that has a facial opening in a front side thereof; a visor that is provided on an inner side of the outer shell, is attached to a pair of left and right holders, which are pivotably attached to the outer shell, and is configured to close or open at least part of the facial opening; and the visor locking mechanism according to claim 1 that is provided on at least one of a left side or a right side of the outer shell.”  As claim 5 is written in shorthand form to include all the limitations of claim 1, it is unclear if the recited a helmet, an outer shell, a facial opening, a front side, a visor, an inner side, and a pair of left and right holders from claim 1 are the same as recited in claim 5 or if they are different or additional structures.  Examiner has interpreted claim 5 to only recite the part of claim 1 from “the visor locking mechanism comprising… whereby the visor becomes anchored or 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 (as best as can be understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dampney (US 4907300).
Regarding claim 1, Dampney discloses a visor locking mechanism (combination of 26/28) that is applied to a helmet equipped with a visor, the visor being provided on an inner side of an outer shell of the helmet, which has a facial opening in a front side thereof, the visor being attached to a pair of left and right holders, which are pivotably attached to the outer shell, and the visor being configured to close or open at least part of the facial opening (Examiner notes all statements of intended use such as “this is applied to a helmet equipped with a visor…” have been fully considered. However, they the lock member being disposed near at least one of the pair of holders (as 26/28 is capable of being near holders 18) and the operation portion allowing the catch portion to fit together with or disengage from a catch counterpart portion (such as 40/42) provided at the pair of holders (18), whereby the visor becomes anchored or released (as the visor is anchored or released by moving operation portion 26 up and down to engage or disengage catch portion 53 with catch counterpart portion 40/42 thereby opening or closing the visor 14).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As Dampney discloses the structure of the visor locking mechanism, there would be a reasonable expectation for the visor locking mechanism to perform such functions, as Examiner has explained after each functional limitation.
	Regarding claim 2, Dampney discloses wherein: the lock member (26/28) is equipped with: a pivotally supported portion (inner circumferential portion of 28 immediately adjacent 20, see Fig. 6-7) that is pivotally supported by a rotating shaft (20) and is formed in the shape of a disc (as can be seen best in Fig. 7), and a fan plate portion (portion between ends 51 and 53) that projects outward in a radial direction from the pivotally supported portion (as can be seen in Figs. 3 and 6-7) and is formed in the shape of a fan that is centered around a rotational center of the pivotally supported 
	Regarding claims 3-4, Dampney discloses wherein the operation portion (26) projects from the facial opening on an inner side of a shield plate that opens and closes the facial opening on the front side of the facial opening (as the operation portion 26 is capable of projecting from the face opening as can be seen in Fig. 3, when portions 80/76 of operation portion 26 are in the downward, closed position in dotted lines).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 5 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Dampney in view of Isobe (US 2013/0025015).
	Regarding claim 5, Dampney discloses a helmet (10) comprising: an outer shell (shell disclosed in col. 2, lines 55-56) that has a facial opening in a front side thereof (as can be seen in Fig. 1, which shows the front half of a helmet and the area occupied by shield plate 12 in Fig. 1 is the facial opening); a visor (14) attached to a pair of left and right holders (18 on the left and right sides of the helmet as disclosed in col. 2, lines 60-65), which are pivotably attached (via pin 20 and plate 22) to the outer shell, and is configured to close or open at least part of the facial opening (as 14 can move from open to a closed position covering the facial opening as disclosed in col. 2, lines 55-60); and the visor locking mechanism according to claim 1, the visor locking mechanism comprising a lock member (as the visor locking mechanism itself is a lock member, combination of 26/28), the lock member having an operation portion (26) and a catch portion (portion between 53 and 55 of 28), the lock member being disposed near at least one of the pair of holders (as 26/28 can be seen as being near holders 18) and the operation portion allowing the catch portion to fit together with or disengage from a catch counterpart portion (such as 40/42) provided at the pair of holders (18), whereby the visor becomes anchored or released (as the visor is anchored or released by moving operation portion 26 up and down to engage or disengage catch portion 53 with catch counterpart portion 40/42 thereby opening or closing the visor 14), the visor mechanism that is provided on at least one of a left side or a right side of the outer shell 
	Dampney does not expressly disclose wherein the visor is provided on an inner side of the outer shell.
	Isobe teaches a helmet with a visor attachment mechanism wherein the visor (5) is provided on an inner side of the outer shell (as best seen in Fig. 3).
Dampney and Isobe teach analogous inventions in the field of helmets with visor attachment mechanisms.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the visor of Dampney so that it is on an inner side of the outer shell as taught by Isobe so that when the visor is not in use, it may be stored within the outer shell thereby allowing the outer shell function as aerodynamically as designed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shown are helmets with visor closing mechanisms analogous to Applicant’s instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732